[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                              Oct. 19, 2009
                           No. 08-16959                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                      Agency Nos. A095-890-991
                           A095-890-992

IBERSEN RAFAEL YAYA ARAUJO,
HAYDEE LUCILA PORRAS POMA,
JHONATAN JESUS YAYA PORRAS,
ERIKA YESENIA YAYA PORRAS,

                                                                   Petitioners,

                                 versus

U. S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (October 19, 2009)

Before TJOFLAT, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:
       Ibersen Rafael Yaya-Araujo (“Yaya-Araujo”), his wife Haydee Lucilia

Porras-Poma, and their two children, Jhonatan Jesus Yaya-Porras, and Erika

Yesenia Yaya-Porras (collectively, the “petitioners”), all natives and citizens of

Peru, through counsel, petition for review of the decision of the Board of

Immigration Appeals (“BIA”), affirming the immigration judge’s (“IJ”) order

denying their application for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”), 8 U.S.C. §§ 1158, 1231; 8 C.F.R.

§ 208.16(c).1

       On appeal, the petitioners argue that the IJ and BIA erred in finding that

Yaya-Araujo was barred from asylum relief because he actually was a persecutor.

The petitioners also argue that the IJ and BIA erred in finding that they did not

experience past persecution or have a well-founded fear of returning to Peru, as

threats alone can establish well-founded fear.

           “We review only the [BIA’s] decision, except to the extent that it expressly

adopts the IJ’s opinion. Insofar as the Board adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001) (citations omitted). In the instant case, the BIA issued its own opinion


       1
               Because the petitioners do not raise any issues regarding their claim for protection
under the Convention Against Torture (“CAT”) in their opening brief, they have abandoned any
challenge to the denial of CAT relief on appeal. See Sepulveda v. U. S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005) (“When an appellant fails to offer argument on an issue, that
issue is abandoned.”).
                                                 2
with analysis and also adopted some of the IJ’s reasoning. Therefore, we review

the decisions of both the IJ and the BIA.

      We review the IJ’s factual determinations under the substantial evidence

test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (internal

quotations and citations omitted). We must “affirm the [IJ’s] decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar, 257 F.3d at 1284 (internal quotations omitted).

We do not consider issues not raised in a party’s appellate brief. Sepulveda, 401

F.3d at 1228 n.2.

      An alien may obtain asylum if he is a refugee. INA § 208(b)(1)(A), U.S.C.

§ 1158(b)(1)(A). A refugee is a person who is unable or unwilling to return to his

home country because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular group, or political

opinion. INA § 101(a)(42)(A), 8 U.S.C. § 1101(A)(42)(A). “To establish asylum

[eligibility] based on past persecution, the applicant must prove (1) that she was

persecuted, and (2) that the persecution was on account of a protected ground.”

Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). “To establish

eligibility for asylum based on a well-founded fear of future persecution, the

applicant must prove (1) a subjectively genuine and objectively reasonable fear of

persecution that is (2) on account of a protected ground.” Id. (internal and
                                            3
quotation marks omitted). A showing of past persecution creates a rebuttable

presumption of a well-founded fear of future persecution. Sepulveda , 401 F.3d

at 1231.

      To establish a well-founded fear of future persecution, an alien must

establish a fear that is both “subjectively genuine and objectively reasonable.” Al

Najjar, 257 F.3d at 1289. An alien must establish a nexus between his political

opinion and the feared persecution. Sepulveda, 401 F.3d at 1231 (addressing

asylum) (quotation omitted). “If an applicant is unable to meet the well-founded

fear standard for asylum, [he] is generally precluded from qualifying for either

asylum or withholding of deportation.” Sepulveda, 401 F.3d at 1232-33 (quotation

and alteration omitted).

      To qualify for withholding of removal under the INA, an alien must show

that if returned to his country, the alien’s life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 241(b)(3); 8 U.S.C. § 1231(b)(3). If a petitioner is unable

to meet the standard of proof for asylum, he is generally precluded from qualifying

for withholding of removal. Al Najjar, 257 F.3d at 1292-93.

      The IJ found that Yaya-Araujo’s fighting of the terrorist groups Shining Path

and Tupac Amaru, as a part of his job, was not the same as having a political

opinion for which he would be harmed. The BIA further concluded that
                                           4
Yaya-Araujo had failed to establish past persecution, or a well-founded fear or

likelihood of future persecution, on account of a protected ground. However, in

their appellate brief, the petitioners argue only that the IJ and BIA erred in finding

that: (1) Yaya-Araujo was a persecutor; and (2) Yaya-Araujo did not have a

well-founded fear of persecution if he returned to Peru based on past persecution.

As such, the petitioners have abandoned the issue of whether they were persecuted

because of their political opinion. Because the petitioners have abandoned this

issue, they are not entitled to relief.2 Accordingly, we deny the petition.

       PETITION DENIED.3




       2
                Alternatively, even if the issue were not abandoned, substantial evidence supports
the finding of the IJ and BIA that Yaya-Araujo failed to establish past persecution or a well-
founded fear of future persecution. Thus, the decision of the BIA and IJ with respect to asylum
and withholding of removal are not erroneous.
       3
               Petitioners’ request for oral argument is denied.
                                                 5